     Case 2:17-cr-00306-JCM-VCF Document 861
                                         862 Filed 06/11/21 Page 1 of 4




 1   THE FLETCHER FIRM, P.C.
     MAYSOUN FLETCHER, ESQ.
 2   Nevada Bar No. 10041
     5510 S. Fort Apache Road
 3   Las Vegas, Nevada 89148
     Telephone: (702) 835-1542
 4   Facsimile: (702) 835-1559
     maf@fletcherfirmlaw.com
 5   Counsel for Frederick Thomas
 6                                    UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                   ***
 9    UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00306-JCM-VCF-7
10                           Plaintiff,
                                                           STIPULATION TO CONTINUE
11    v.                                                   CHANGE OF PLEA HEARING
                                                           (First Request)
12    FREDERICK THOMAS,
13                           Defendant.
14

15            IT IS HEREBY STIPULATED AND AGREED, by and between Defendant Frederick

16   Thomas, by and through his counsel, Maysoun Fletcher, Esq., and the United States of America,

17   by its counsel, Chad McHenry, Esq., that the Change of Plea Hearing currently scheduled for

18   June 18, 2021, at 10:30 a.m. be vacated and set to a date and time convenient to this Court but

19   no sooner than thirty (30) days. The Stipulation is entered into for the following reasons:

20         1. Counsel for the defendant recently received a new production of discovery labeled

21            Volume 15 and needs an opportunity to review it prior to the defendant’s change of plea.

22         2. Mr. Thomas is currently out of custody and does not object to this request.

23         3. The United States of America does not object to this request

24   ///

25   ///

26   ///


                                                       1
     Case 2:17-cr-00306-JCM-VCF Document 861
                                         862 Filed 06/11/21 Page 2 of 4




 1       4. Additionally, denial of this request for continuance could result in a miscarriage of

 2   justice.

 3       5. This is the First request for a continuance of Mr. Thomas’ Change of Plea Hearing and

 4              is not sought for delay.

 5       DATED this 10th day of June, 2021.

 6

 7    /s/ Chad McHenry_____
      Chad McHenry, Esq.
 8    Trial Counsel for the United States
 9
      /s/ Maysoun Fletcher__
10    Maysoun Fletcher, Esq.
      Counsel for Frederick Thomas
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


                                                      2
     Case 2:17-cr-00306-JCM-VCF Document 861
                                         862 Filed 06/11/21 Page 3 of 4




 1   THE FLETCHER FIRM, P.C.
     MAYSOUN FLETCHER, ESQ.
 2   Nevada Bar No. 10041
     5510 S. Fort Apache Road
 3   Las Vegas, Nevada 89148
     Telephone: (702) 835-1542
 4   Facsimile: (702) 835-1559
     maf@fletcherfirmlaw.com
 5   Counsel for Frederick Thomas
 6                                         UNITED STATES DISTRICT COURT
 7                                           DISTRICT OF NEVADA
 8                                                     ***
 9    UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00306-JCM-VCF-7
10                             Plaintiff,
                                                             STIPULATION TO CONTINUE
11    v.                                                     CHANGE OF PLEA HEARING
                                                             (First Request)
12    FREDERICK THOMAS,
13                             Defendant.
14

15                                            FINDINGS OF FACTS
16
                Based upon the pending stipulation of the parties, and good cause appearing therefore, the
17
     Court finds that:
18
           1. Counsel for the defendant recently received a new production of discovery labeled
19
                Volume 15 and needs an opportunity to review it prior to the defendant’s change of plea.
20
           2. Mr. Thomas is currently out of custody and does not object to this request.
21
           3. The United States of America does not object to this request.
22
           4. Additionally, denial of this request for continuance could result in a miscarriage of
23
     justice.
24
           5. This is the First request for a continuance of Mr. Thomas’ Change of Plea Hearing and
25
                is not sought for delay.
26


                                                         3
     Case 2:17-cr-00306-JCM-VCF Document 861
                                         862 Filed 06/11/21 Page 4 of 4




 1                                          ORDER

 2         IT IS THEREFORE ORDERED that the change of plea hearing set for June 18, 2021,

 3                                              August 11, 2021
     at 10:30 a.m. is vacated and continued to _____________________, 2021 at 11:00 a.m, in

 4   Courtroom 6A.

 5         Dated this
                 June ______ day of __________, 2021.
                        11, 2021.

 6
                                                    UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26


                                                4
